Matter of Murphy (2017 NY Slip Op 07927)





Matter of Murphy


2017 NY Slip Op 07927


Decided on November 9, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 9, 2017

[*1]In the Matter of CHRISTOPHER PATRICK MURPHY, an Attorney. 
(Attorney Registration No. 4468146)

Calendar Date: November 6, 2017

Before: Peters, P.J., Garry, Devine, Clark and Aarons, JJ.


Christopher Patrick Murphy, Palo Alto, California, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Christopher Patrick Murphy was admitted to practice by this Court in 2007 and lists a business address in Palo Alto, California with the Office of Court Administration. Murphy has applied to this Court, by affidavit sworn to August 25, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Murphy is ineligible for nondisciplinary resignation because he has failed to timely fulfill his attorney registration requirements for the 2017-2018 biennial period (see Judiciary Law § 468-a; Matter of Lee-Davis, ___ AD3d ___, 2017 NY Slip Op 07519 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Murphy avers that he is now current in his New York attorney registration requirements. Furthermore, Office of Court Administration records confirm that Murphy has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Murphy is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept his resignation.
Peters, P.J., Garry, Devine, Clark and Aarons, JJ., concur.
ORDERED that Christopher Patrick Murphy's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Christopher Patrick Murphy's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Christopher Patrick Murphy is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Murphy is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Christopher Patrick Murphy shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.